Case: 19-10493      Document: 00515464214         Page: 1    Date Filed: 06/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-10493                          June 24, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

OSCAR MELANSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:19-CV-162


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Oscar Melanson, federal prisoner # 53804-177, pleaded guilty to one
count of conspiracy to possess with intent to distribute a controlled substance,
and the district court sentenced him to 240 months of imprisonment. Melanson
seeks a certificate of appealability (COA) to appeal the denial of his 28 U.S.C.
§ 2255 motion to vacate, correct, or set aside his sentence. He argues that the
district court erred in not affording him an opportunity to reply to the
Government’s answer and to amend his motion. Melanson asserts that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 19-10493   Document: 00515464214     Page: 2   Date Filed: 06/24/2020


                                  No. 19-10493

district court failed to address his ineffective assistance of counsel claims,
specifically his claim that his plea was involuntary due to erroneous advice and
coercion by counsel. He also argues that the district court erred by not holding
an evidentiary hearing on his § 2255 motion.
       To obtain a COA as to the district court’s denial of his § 2255 motion,
Melanson must make “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the movant must show
“that jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Slack v. McDaniel,
529 U.S. 473, 484 (2000). Melanson has not made the requisite showing. See
id.
       In addition, Melanson does not reurge his claims of ineffective assistance
of counsel in regard to sentencing enhancements under the Sentencing
Guidelines. Those claims are therefore abandoned. See Hughes v. Johnson,
191 F.3d 607, 613 (5th Cir. 1999).
       Melanson’s motion for a COA is DENIED. A COA is not required to
appeal the denial of an evidentiary hearing in a federal habeas proceeding. See
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016) (28 U.S.C. § 2254 case).
Melanson’s request for a COA on the evidentiary hearing issue is DENIED as
unnecessary and the judgment is AFFIRMED as to that claim.




                                        2